Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143681                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JACLYN S. ALLEN,                                                                                         Brian K. Zahra,
             Plaintiff-Appellant,                                                                                     Justices


  v                                                                 SC: 143681
                                                                    COA: 297392
                                                                    Washtenaw CC: 09-000054-NI
  AMERICAN GENERAL FINANCIAL
  SERVICES, INC.,
             Defendant-Appellee,
  and
  CRYSTAL GALE BLACK and JAMES
  ROBERT BLACK,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
           d0125                                                               Clerk